DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/5/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 1/5/21. These drawings are acceptable.

Election/Restrictions
Applicant’s election without traverse of Species 1, corresponding to claim(s) 1-10 in the reply filed on 11/29/21 is acknowledged.
Claim(s) 11-23 and 33 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (US 2020/0112710 A1).

Regarding claim 1, Oh discloses a method for signaling region information in a bitstream (see 110-140 in fig. 1) for region-wise unpacking of regions from a packed picture to a projected picture, the method comprising: defining a scale factor (see table in fig. 15H) that is common for all regions of a picture; signaling the scale factor (see “region_quality_indication_subtype” in fig. 15H) in the bitstream; and for each of at least one region of a picture: applying the scale factor to each item of the region information for the region to produce a set of scaled values (e.g. see ¶ [0349]); and signaling the scaled values in the bitstream (see S1630 in fig. 16).

Regarding claim 2, Oh further discloses wherein applying the scale factor to each item of the region information for the region comprises dividing the value of each item of region information by the scale factor (e.g. see ¶ [0247]).

Regarding claim 3, Oh further discloses wherein the region information comprises region width, region height, top offset of region in picture, left offset of region in picture, transform type and/or guard band information (e.g. see ¶ [0214]).

Regarding claim 4, Oh further discloses wherein the region information is for at least one of projected regions and packed regions (e.g. see ¶ [0047]).

Regarding claim 5, Oh further discloses comprising including in the bitstream a scaling flag to signal whether or not the region information should be scaled (see “region_quality_indication_type” in fig. 15H).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Wang et al. (US 2019/0297132 A1).

Regarding claim 6, although Oh discloses comprising including in the bitstream a sizing information (e.g. see ¶ [0263]), it is noted that Oh does not provide the particular wherein the information is a flag to signal whether or not all regions in the picture have the same size.
However, Wang discloses a region information processing wherein the information is a flag to signal whether or not all regions in the picture have the same size (see 710 in fig. 7A).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Wang teachings of region size information into Oh region size for the benefit of improving the control of sample entry for efficient processing.

Regarding claim 7, the references further discloses wherein if the sizing flag is set to a first value, only the size of the first region of the picture is signaled, and if the sizing flag is set to a second value, the sizes of all regions in the picture are explicitly signaled (e.g. see Wang ¶ [0074]).

Regarding claim 8, although Oh discloses comprising including in the bitstream a sizing information (e.g. see ¶ [0263]), it is noted that Oh does not provide the particular wherein the information is a common size flag to signal whether or not some regions in the picture have a common size.
However, Wang discloses a region information processing wherein the information is a common size flag to signal whether or not some regions in the picture have a common size (see 710 in fig. 7A).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Wang teachings of region size information into Oh region size for the benefit of improving the control of sample entry for efficient processing.

Regarding claim 9, the references further discloses wherein if the common size flag is set to a first value, the common size is signaled in the bitstream and for each region a use common size flag is included in the bitstream to signal whether the size of the region should be copied from the common size or whether the size of the region is explicitly signaled in the bitstream (e.g. see Wang ¶ [0074]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Segall (US 2013/0016786 A1).

Regarding claim 10, Oh does not disclose comprising including in the bitstream a raster flag to signal whether or not all regions in the picture are ordered according to raster scan order.
However, Segall discloses region processing of video comprising including in the bitstream a raster flag to signal whether or not all regions in the picture are ordered according to raster scan order (see 510 in fig. 20).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Segall teachings of scan order into Oh video processing for the benefit of reducing the computational complexities of the system by including an optimal scan order tile flag associated with a frame within the bitstream.


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Kim et al. (US 2019/0230285 A1), discloses 360-Degree image coding/decoding.
2.	Wang et al. (US 2018/0176468 A1), discloses region of interest coding.
3.	Sim et al. (US 2017/0134743 A1), discloses scalable coding.


	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485